Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 1 of 24




           EXHIBIT B
                  Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 2 of 24


Phil Hill

From:                              Stephen D. Rothschild <srothschild@khpslaw.com>
Sent:                              Tuesday, October 20, 2020 8:18 PM
To:                                Phil Hill
Cc:                                Sean Flaherty; Chad Shultz; 'Stephen.Dorvee@agg.com'
Subject:                           RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary
                                   Report and Discovery Plan


Phil:

           Your first request this morning. Please circulate a draft plan for comment and propose some times to discuss
it.

Stephen D. Rothschild
King, Holmes, Paterno & Soriano LLP
1900 Avenue of the Stars, 25th Floor
Los Angeles, CA 90067
Telephone: 310-282-8986
Facsimile: 310-282-8903
Email:     srothschild@khpslaw.com


From: Phil Hill <phill@grsm.com>
Sent: Tuesday, October 20, 2020 5:13 PM
To: Stephen D. Rothschild <srothschild@khpslaw.com>
Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>; 'Stephen.Dorvee@agg.com'
<Stephen.Dorvee@agg.com>
Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary Report and Discovery Plan

Steve,

Please allow this to serve as our second request for your availability this week to meet and confer to discuss the Joint
Preliminary Report and Discovery Plan that is due by October 28, 2020 per the Court’s September 28, 2020 order.

Thanks,

Phil



                                         V. PHILLIP HILL IV | Senior Counsel

                                         55 Ivan Allen Junior Boulevard Northwest
                                         Suite 750
                                         Atlanta, GA 30308
                                         D: 404-978-7302 | phill@grsm.com

                                         www.grsm.com
                                         vCard



                                                              1
                    Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 3 of 24


         From: Phil Hill
         Sent: Tuesday, October 20, 2020 1:16 PM
         To: 'rothschild@khpblaw.com' <rothschild@khpblaw.com>
         Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>; 'Stephen.Dorvee@agg.com'
         <Stephen.Dorvee@agg.com>
         Subject: HDS v. Mowers, et al. - Availability for Meet and Confer re: Joint Preliminary Report and Discovery Plan

         Steve,

         Please let us know your availability this week to meet and confer to discuss the Joint Preliminary Report and
         Discovery Plan that is due by October 28, 2020 per the Court’s September 28, 2020 order.

         Thanks,

         Phil

                                                               V. PHILLIP HILL IV | Senior Counsel

                                                               55 Ivan Allen Junior Boulevard Northwest
                                                               Suite 750
                                                               Atlanta, GA 30308
                                                               D: 404-978-7302 | phill@grsm.com

                                                               www.grsm.com
                                                               vCard




This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended only for the use of the
   intended recipients identified above. If you are not the intended recipient of this communication, you are hereby notified that any unauthorized review, use,
   dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If you are not the intended recipient and have received this
                      communication in error, please immediately notify us by reply email, delete the communication and destroy all copies.


                                                GORDON REES SCULLY MANSUKHANI, LLP
                                                            YOUR 50 STATE PARTNER®
                                                               http://www.grsm.com




                                                                                2
                   Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 4 of 24


Phil Hill

From:                               Phil Hill
Sent:                               Friday, October 23, 2020 7:39 PM
To:                                 'Stephen D. Rothschild'
Cc:                                 Sean Flaherty; Chad Shultz; 'Stephen.Dorvee@agg.com'
Subject:                            RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary
                                    Report and Discovery Plan
Attachments:                        HDS_Washout (GA) 10.23.20 JOINT PRELIMINARY REPORT AND DISCOVERY
                                    PLAN(54528658.1).docx


Steve,

Please allow this to serve as our fourth request for your availability next week to meet and confer to discuss the Joint
Preliminary Report and Discovery Plan that is due by Wednesday, October 28, 2020 per the Court’s September 28, 2020
order. Please find our proposed Report attached.

We are available to meet and confer anytime on Monday or Tuesday of next week. Please let us know what date and
time works best for you and I will circulate a call in number.

Thanks,

Phil


                                          V. PHILLIP HILL IV | Senior Counsel

                                          55 Ivan Allen Junior Boulevard Northwest
                                          Suite 750
                                          Atlanta, GA 30308
                                          D: 404-978-7302 | phill@grsm.com

                                          www.grsm.com
                                          vCard




          From: Phil Hill
          Sent: Friday, October 23, 2020 10:09 AM
          To: 'Stephen D. Rothschild' <srothschild@khpslaw.com>
          Cc: Sean Flaherty <sflaherty@grsm.com>; Chad Shultz <cshultz@grsm.com>; 'Stephen.Dorvee@agg.com'
          <Stephen.Dorvee@agg.com>
          Subject: RE: HDS v. Mowers, et al. (GA) - Availability for Meet and Confer re: Joint Preliminary Report and
          Discovery Plan

          Steve,

          We are available to meet and confer anytime on Monday or Tuesday of next week. Please let us know what date
          and time works best for you and I will circulate a call in number.

                                                               1
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 5 of 24




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

HD SUPPLY CONSTRUCTION                  )
SUPPLY, LTD.,                           )
                                        )
      Plaintiff,                        )
                                        ) Civil Action No.: 1:19-cv-02750-SDG
v.                                      )
                                        ) JURY TRIAL DEMANDED
REEF R. MOWERS,                         )
WASHOUTPAN.COM, LLC                     )
                                        )
      Defendants.                       )

        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

       1.    Description of Case:

      (a)    Describe briefly the nature of this action.

       Plaintiff HD Supply Construction Supply, LTD. (“HDS”) has filed suit
against Defendants Washoutpan.com, LLC and Reef Mowers for false advertising,
unfair competition, defamation, slander, intentional interference with business
relationships, uniform deceptive trade practices, Federal Rico violations and Georgia
Rico violations.

    (b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

      HDS is an industrial products distributor. Defendant Washoutpan.com, LLC,
owned by Defendant Reef Mowers (“Mowers”) (collectively “Defendants”), is an
importer of industrial washout pans (“pans”) used to receive and contain liquid
concrete waste from concrete pumps and ready mix trucks. HDS and Defendants
were in a business relationship between approximately 2014 and early 2018
wherein HDS purchased pans from Defendants that it would re-sell to its
customers. In early 2018, HDS ended its business relationship with Defendants and
began purchasing its pans from another company. Thereafter, Mowers began
frequently creating posts on LinkedIn that HDS contends are defamatory,
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 6 of 24




including, but not limited to, calling HDS a “criminal” that has committed
“felony fraud,” and that the pans HDS sold to the public were unsafe.
Mowers also began sending text messages, direct messages and emails to
HDS employees, which HDS contends were harassing, threatening and
intimidating.

       Between January and April of 2019, HDS contends that Mowers
personally appeared on no less than three separate occasions at multiple
construction sites of general contractor Adolfson & Peterson Construction,
who is a customer of Plaintiff that purchased and was using HDS’ pans on
its jobsites. HDS contends that while Mowers was impersonating an OSHA
inspector, he made slanderous false oral statements to employees of
Adolfson & Peterson Construction with respect to HDS and/or HDS’ pans
that were on the jobsite, including but not limited to: that HDS’ pans were
not certified; that Adolfson & Peterson Construction’s use of the pans could
result in death; and that Adolfson & Peterson Construction could face
punishment by OSHA (i.e., through citations and/or violations) by
continuing its use of HDS’ pans on the construction site.

      (c)    The legal issues to be tried are as follows:

             (1) Whether Defendants’ conduct constitutes false
advertising and unfair competition in violation of 15 U.S.C. 1125(a)(1).

            (2) Whether Defendants’ conduct constitutes defamation
per quod and per se in violation of O.C.G.A. § 51-5-1.

            (3) Whether Defendants’ conduct constitutes slander per
quod and per se in violation of O.C.G.A. § 51-5-4.

               (4) Whether Defendants’ conduct constitutes intentional or
tortious interference with business relations.

             (5) Whether Defendants’ conduct constitutes violations of
Federal Rico statutes in violation of 18 U.S.C. § 1961, et seq.

             (6) Whether Defendants’ conduct constitutes violations of
the Uniform Deceptive Trade Practices Act in violation of O.C.G.A. § 10-
1-370, et seq.
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 7 of 24




              (7) Whether Defendants conduct constitutes violations of Georgia
Rico statutes in violation of O.C.G.A. § 16-14-1, et seq.

      (d) Other cases listed below (include both style and action number) are:

            (1) Pending Related Cases:

                   Washoutpan.com, LLC v. HD Supply Construction Supply, LTD., Case
                   NO. 2:19-cv-00494-AB-JEM (C.D. CA).

                   Washoutpan.com, LLC v. HD Supply Construction Supply, LTD., Case
                   NO. 2:20-cv-01105-AB-JEM (C.D. CA).

            (2) Previously Adjudicated Related Cases:

                          None.

2.      This case is complex because it possesses one or more of the features listed
below (please check): None.

       (1) [ ] Unusually large number of parties
       (2) [ ] Unusually large number of claims or defenses
       (3) [X] Factual issues are exceptionally complex
       (4) [X] Greater than normal volume of evidence
       (5) [ ] Extended discovery period is needed
       (6) [ ] Problems locating or preserving evidence
       (7) [ ] Pending parallel investigations or action by government
       (8) [X] Multiple use of experts
       (9) [ ] Need for discovery outside United States boundaries
      (10) [ ] Existence of highly technical issues and proof
      (11) [ ] Unusually complex discovery of electronically stored information

3.      Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

           Plaintiff:
      Chad A. Shultz, V. Phillip Hill IV

            Defendants:
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 8 of 24




      Henry Gradstein, Stephen D. Rothschild, Stephen M. Dorvee

4.        Jurisdiction:

      Is there any question regarding this Court's jurisdiction? No.


5.        Parties to This Action:

          (a) The following persons are necessary parties who have not been
joined:

               N/A

          (b) The following persons are improperly joined as parties:

               N/A

       (c) The names of the following parties are either inaccurately stated
or necessary portions of their names are omitted:

               N/A

        (d) The parties shall have a continuing duty to inform the Court of
any contentions regarding unnamed parties necessary to this action or any
contentions regarding misjoinder of parties or errors in the statement of a
party's name.

6.        Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance
with the time limitations and other provisions of Fed. R. Civ. P. 15. Further
instructions regarding amendments are contained in LR 15.

       (a) List separately any amendments to the pleadings that the parties
anticipate will be necessary:

      Mowers recently sent two emails on October 20, 2020 directly to HDS’
counsel representing HDS in the pending California actions, while allegedly
including on the “cc” line, Mowers own counsel and purported “special agents
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 9 of 24




[directed to him by] the White House.” In these emails directed to HDS’s counsel,
Mowers alleged that HDS is continuing to commit “criminal acts” and requested:
“I want criminal charges pressed and I want to fully cooperate with the prosecutors
as a victim who’s been threatened, intimidated and injured both financially and
physically.” While HDS is unaware whether these copied parties are actually
special agents, or contact information provided by the White House, it does appear
from their email addresses, that they are federal employees within the Department
of Homeland Security. HDS not only denies the allegations made by Mowers
regarding the alleged ongoing “criminal acts,” but HDS also contends these new
activities constitute continued acts by Mr. Mowers to intimidate, harass and an
attempt to extort HDS. HDS contends that they also reflect that Mowers either did
not read the admonitions contained in the Court’s recent order denying
Defendants’ motion to dismiss (Dkt. No. 76), or that Mowers simply disregarded
them. Therefore, an additional amendment to HDS’ operative complaint may be
necessary in light of these recent events.

       (b) Amendments to the pleadings submitted LATER THAN THIRTY
DAYS after the Joint Preliminary Report and Discovery Plan is filed, or should have
been filed, will not be accepted for filing, unless otherwise permitted by law.

7.       Filing Times For Motions:
        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

        All other motions must be filed WITHIN THIRTY DAYS after the beginning
of discovery, unless the filing party has obtained prior permission of the court to file
later. Local Rule 7.1A(2).

       (a) Motions to Compel: before the close of discovery or within the extension
period allowed in some instances. Local Rule 37.1.

      (b) Summary Judgment Motions: within thirty days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.

Plaintiff requests that expert discovery close after fact discovery and that summary
judgment motions be due no later than 30 days after the close of expert discovery.

        (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal, emergency
motions, and motions for reconsideration.
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 10 of 24




        (d) Motions Objecting to Expert Testimony: Daubert motions with
regard to expert testimony no later than the date that the proposed pretrial
order is submitted. Refer to Local Rule 7.2F.

8.       Initial Disclosures:

        The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,
state the party and basis for the party’s objection. NOTE: Your initial
disclosures should include electronically stored information. Refer to
Fed.R.Civ.P. 26(a)(1)(B).

       N/ A

9.       Request for Scheduling Conference:

        Does any party request a scheduling conference with the Court? If
so, please state the issues which could be addressed and the position of each
party.

       Yes, the parties request a scheduling conference with the Court.

10.      Discovery Period:

        The discovery period commences thirty days after the appearance of
the first defendant by answer to the complaint. As stated in LR 26.2A,
responses to initiated discovery must be completed before expiration of the
assigned discovery period.

       Cases in this Court are assigned to one of the following three
discovery tracks: (a) zero month discovery period, (b) four months discovery
period, and (c) eight months discovery period. A chart showing the
assignment of cases to a discovery track by filing category is contained in
Appendix F. The track to which a particular case is assigned is also stamped
on the complaint and service copies of the complaint at the time of filing.
Please state below the subjects on which discovery may be needed:

Plaintiff HDS: HDS’ need for discovery will primarily focus on all false and
defamatory oral and written statements that were made by Defendants concerning
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 11 of 24




HDS and its products, and all of Defendants’ communications with HDS’
employees after HDS ended its business relationship with Defendants. Discovery
will also require disclosure of posts and correspondences from Defendants’ social
media accounts, and Defendant’s text and/or multimedia messages from whatever
applications Defendants’ use to conduct such communications.

Defendants: Defendants will need discovery as to [Defendants to complete this
section].

       If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

11.   Discovery Limitation and Discovery of Electronically Stored
Information:

        (a) What changes should be made in the limitations on discovery imposed
under the Federal Rules of Civil Procedure or Local Rules of this Court, and what
other limitations should be imposed?

             None at this time.

        (b) Is any party seeking discovery of electronically stored information?

                   [X] Yes                           [ ] No
If “yes,”
       The parties have discussed the sources and scope of the production of
       electronically stored information and have agreed to limit the scope of
       production (e.g., accessibility, search terms, date limitations, or key
       witnesses) as follows:

The parties have discussed sources of production for ESI and are agreeable to
continue meet and confer regarding the scope of production.

       The parties have discussed the format for the production of electronically stored
information (e.g., Tagged Image File Format (TIFF or .TIF files), Portable Document
Format (PDF), or native), method of production (e.g., paper or disk), and the inclusion or
exclusion and use of metadata, and have agreed as follows:
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 12 of 24




Plaintiff’s Position:
The parties are currently engaged in discovery involving ESI in the California action
and have both retained e-discovery vendors to assist with the production of ESI in
those actions. Plaintiff will continue to use similar formats for the production of
additional ESI necessary in the instant litigation. Plaintiff requests that Defendant
produce its documents and things through an electronic link for download, formatted
as follows:
         a. Electronic Production of Paper/Scanned/Hardcopy Documents as
             Electronic Images
                i. To the extent that paper documents will be produced as
                   electronic images, the production shall be in the following
                   format:
                      1. Single page Black & White, Group 4 Tagged Image File
                         Format (.TIF or .TIFF) files at 300 x 300 dpi resolution
                         and 8.5 x 11 inch page size; provided, however, if a color
                         image is produced in black and white, each party reserves
                         the right to request the Producing Party to produce the
                         original, color image, as single page, color Joint
                         Photographic Experts Group (.JPEG or .JPG) file. Type-2
                         (24 bit) .TIFF color images are not acceptable.
                      2. The appropriate load/unitization files in accordance with
                         Table A below and consistent with the specifications in
                         Section d below. HDS reserves the right to request
                         reproduction of load files where improper unitization is
                         excessive.
                      3. Electronic image files should be located in a folder
                         named “IMAGES” containing static images only.
                      4. All electronic image file names should match the Bates
                         number assigned to the image.
                      5. Each electronic image shall be branded with the
                         applicable confidentiality designation, if any.
                      6. The Producing Party shall also produce searchable
                         optical character recognition (“OCR”) text of scanned
                         paper documents consistent with the specifications in
                         Section c below.
         b. Production of ESI as Electronic Images
                i. To the extent that native ESI will be produced as electronic
                   images, the production shall be in the following format:
                      1. Single page Black & White, Group 4 Tagged Image File
                         Format (.TIF or .TIFF) files at 300 x 300 dpi resolution
Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 13 of 24



                  and 8.5 x 11 inch page size. However, color images
                  should be produced as single page, color Joint
                  Photographic Experts Group (.JPEG or .JPG) file. TIFF
                  color images are not acceptable. Each party reserves the
                  right if necessary, to request the Producing Party to
                  produce the original, color image if the produced file is
                  insufficient.
               2. The appropriate load/unitization files in accordance with
                  Table B below and consistent with the specifications
                  herein.
               3. Electronic image files should be located a folder named
                  “IMAGES” containing static images only.
               4. All electronic image file names should match the Bates
                  number assigned to the image.
               5. Each electronic image shall be branded with the
                  applicable confidentiality designation, if any.
               6. For files not suitable for imaging, the Plaintiff is to
                  produce electronic files, such as Microsoft Excel,
                  PowerPoint, audio or video files, or computer drafting
                  drawings, in native format unless redacted. The native
                  file must have all available metadata. All native files
                  must have a corresponding image placeholder (slip sheet)
                  with the correct Bates number or other unique identifier,
                  unless other protocols are discussed between the parties
                  for certain circumstances where it is efficient or cost-
                  effective to produce documents or made documents
                  available for inspection in another manner (e.g., large
                  quantities of files or large-sized files, such as computer
                  drafting drawings, that can be inspected in folders as kept
                  in the ordinary course). Native files should be located a
                  folder named “NATIVES” containing native files only.
               7. When converting ESI for production as an electronic
                  image, the Plaintiff shall set imaging settings to force off
                  “Auto Date” and force on: hidden columns or rows,
                  hidden worksheets, speaker notes, track changes, and
                  comments.
               8. The Producing Party shall also produce extracted text
                  from the native file consistent with the specifications in
                  Section 3.
   c. Production of Searchable Text
Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 14 of 24



         i. Plaintiff shall produce ESI with multi-page searchable extracted
            text. For ESI from which text cannot be extracted, or from
            paper documents, OCR text shall be produced instead.
        ii. Extracted text or OCR text shall be produced on a document
            level as .TXT files, with the .TXT filename matching the Bates
            number applied to the first page of the corresponding static
            image file followed by the .TXT extension.
        iii. Text files shall be located in a folder named "TEXT" containing
             text files only.
        iv. Text files containing foreign, non-English, language text
            shall be converted to standard 8-bit Unicode
            Transformation Format (UTF-8) format by the Producing
            Party prior to production.
   d. Production of Load/Unitization Files
         i. Two load/unitization files shall be provided with all
            productions:
               1. Metadata Import File: DAT format, in ASCII format,
                  using Concordance default delimiters to separate the
                  fields and records. A path to the corresponding .TXT file
                  and any documents produced in native format should
                  each be included as a field in the metadata import file.
               2. Image Cross-Reference File: .OPT format, containing
                  the corresponding image information and indicates page
                  breaks.
        ii. Plaintiff should produce only one Metadata Import File and (if
            appropriate) one Image Cross-Reference File per production
            where feasible.
        iii. The Metadata Import File should contain the metadata fields
             detailed and described in Table A and/or Table B below, as
             appropriate. Plaintiff shall populate the CUSTODIAN fields
             for all produced ESI and paper documents.
  Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 15 of 24




                               Table A

Metadata Fields for Production of Paper/Scanned/Hardcopy Documents


Field               Definition
CUSTODIAN           Name of person from whose files the document is
                    produced
BEGBATES            Beginning Bates Number (production number)
ENDBATES            End Bates Number (production number)
BEGATTACH           First Bates number of family range (i.e., Bates
                    number of the first page)
ENDATTACH           Last Bates number of family range (i.e., Bates
                    number of the last page of the last attachment)
FOLDER              List any file folder information or other identifier
                    associated with organization of the document by the
                    custodian
BOX                 If stored or collected in boxes, list Box number/ID
     Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 16 of 24




                                   Table B

                    Metadata Fields for Production of ESI

Note: Metadata Field names may vary. The chart below describes the Metadata
Fields to be produced in generic, commonly used terms which Producing Party
should adapt to the specific types of documents it is producing.

 Field                Definition
 CUSTODIAN            Name of person from whose files the
                      document is produced
 DUPLICATE_CUSTODIAN DUPLICATE_CUSTODIAN: Additional
 or                   custodians for any duplicate documents.
 ALL_CUSTODIAN        ALL_CUSTODIAN: Same as
                      DUPLICATE_CUSTODIAN but also
                      includes the original/named custodian listed
                      in the CUSTODIAN field
 BEGBATES             Beginning Bates Number (production
                      number)
 ENDBATES             End Bates Number (production number)
 BEG ATTACH           First Bates number of family range (i.e.,
                      Bates number of the first page)
 END ATTACH           Last Bates number of family range (i.e.,
                      Bates number of the last page of the last
                      attachment)
 ATTACH COUNT         Number of attachments to an email
 ATTACH RANGE         Bates range for the document family.
                      Assigned at the parent level
 FILE SIZE            File Size (bytes)
 FILETYPE/APPLICATION Application used to create document

 FILE EXTENSION                File extension of the native file (e.g., XLS,
                               DOC, PDF)
 FILE PATH                     File source path for all electronically
                               collected documents, which includes
                               location, folder name
 FILE NAME                     File name of the original electronically
                               collected documents
  Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 17 of 24




Field                     Definition
RECORD TYPE               Descriptive field created by the vendor
                          processing software (e.g., email, edoc,
                          image, attachment)
HASHVALUE                 MD5 Hash or SHA Value created during
                          processing
MAILSTORE                 Original path of mail store
MSGID                     Hash Value created by mail application and
                          contained in native file
CONVERSATION_INDEX        Email thread identifier
FROM                      Sender of email
TO                        Recipient of email
CC                        Additional Recipients of email
BCC                       Blind Additional Recipients of email
SUBJECT                   Subject line of email
SENSITIVITY               Sensitivity field extracted from native email
                          message or other Outlook item
PARENT_DATE               Date of the document or, for attachments, its
                          parent. (mm/dd/yyyy)
PARENT_TIME               Time of the document or, for attachments, its
                          parent.
DATESENT                  Date Sent (mm/dd/yyyy)
TIMESENT                  Time Sent
DATERCVD                  Date Received (mm/dd/yyyy)
TIMERCVD                  Time Received
TITLE                     Title field value extracted from the metadata
                          of the native file
AUTHOR                    Creator of document
DATECRTD                  Creation Date (mm/dd/yyyy)
TIMECRTD                  Creation Time
LASTAUTHOR                Last Saved field contained in the metadata of
                          the native file
DATELASTMOD               Last Modified Date (mm/dd/yyyy)
TIMELASTMOD               Last Modified Time
REDACTED                  “Yes” when the document contains
                          redactions. Blank or “No” when there are no
                          redactions.
CONFIDENTIALITY           Description of confidentiality designation
                          such as “Confidential Material” or
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 18 of 24




  Field                            Definition
                                   “Attorneys’ Eyes Only Information”. Blank
                                   when there is no confidentiality designation.
  TIME ZONE                        A description of the time zone in which the
                                   document was processed such as “Pacific
                                   Standard Time (PST)”
  NATIVEFILELINK                   For documents provided in native format
                                   only
  TEXTPATH                         File path for OCR or Extracted Text files
  PROD_VOL                         Name of the production volume that includes
                                   the parties Bates prefix and the production
                                   volume number (“ABC_PROD001”,
                                   “XYZ_PROD001”, etc.)


      Defendants’ Position:

      [Defendants to complete this section]

       In the absence of agreement on issues regarding discovery of
electronically stored information, the parties shall request a scheduling
conference in paragraph 9 hereof.

12.       Other Orders:

      What other orders do the parties think that the Court should enter
under Rule 26(c) or under Rule 16(b) and (c)?

       Though the matters are not consolidated and the issues are distinct, Plaintiff
anticipates the attempting to coordinate the discovery in the California cases with
discovery in this matter. However, given the number of issues and facts, Plaintiff
anticipates needing to take the deposition of Reef Mowers and/or WP’s 30(b)(6)
deposition for a period of time that extends 1-day/(7hours). At this time, Plaintiff
anticipates needing approximately three days to take the personal deposition of
Reef Mowers to cover the issues in all cases. Additionally, Plaintiff anticipates
needing at least three 30(b)(6) depositions to cover the issues in all cases pending
between them. Plaintiff asks that although six or more days of deposition of
Defendants’ may be needed, Plaintiff asks that this only count as two depositions
against the ten allotted to Plaintiff in this matter, so that sufficient opportunities
remain to depose third parties.
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 19 of 24




       Plaintiff suggests the following for purposes of setting a scheduling order, to
the extent acceptable to the Court:

 Event                               Date
 Non-Expert Discovery Cutoff         2/26/21
 Expert Disclosure (Initial)         2/26/21
 Expert Disclosure (Rebuttal)        3/19/21
 Expert Discovery Cutoff             4/2/21
 Last Day to File Motion for         4/30/21
 Summary Judgment
 Daubert Motions                     TBD
 1st, 2nd Round Trial Filings        TBD
 (MILs)
 Final Pretrial Conference           TBD
 Trial                               TBD


13.     Settlement Potential:

       (a) Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference that was held on October ___, 2020 and that
they participated in settlement discussions. Other persons who participated in the
settlement discussions are listed according to party.
      Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 20 of 24




      Other participants:

      Sean Flaherty

        (b) All parties were promptly informed of all offers of settlement
and following discussion by all counsel, it appears that there is now:

_X__ A possibility of settlement before discovery.
____ A possibility of settlement after discovery.
____ A possibility of settlement, but a conference with the judge is
        needed.
____ No possibility of settlement.

       (c) Counsel ____ do or ___X__ do not intend to hold additional
settlement conferences among themselves prior to the close of discovery. The
proposed date of the next settlement conference is by May 7         , 2021__.

       (d) The following specific problems have created a hindrance to
settlement of this case.

      The behavior of Defendant Reef Mowers.

14.    Trial by Magistrate Judge:

        Note: Trial before a Magistrate Judge will be by jury trial if a party
is otherwise entitled to a jury trial.

        (a) The parties ( ______) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a United
States Magistrate Judge form has been submitted to the clerk of court this
               day ____________________________________ , of 20___.

       (b) The parties (X) do not consent to having this case tried before
a magistrate judge of this Court.

Respectfully submitted, this 23rd day of July, 2020.
                                               GORDON REES SCULLY
                                               MANSUKHANI LLP
                                               /s/ V. Phillip Hill IV
                                               Chad A. Shultz
     Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 21 of 24




                                        Georgia Bar No. 644440
                                        V. Phillip Hill IV
                                        Georgia Bar No. 637841

                                        Attorneys for Plaintiff HD Supply
                                        Construction Supply, LTD.
55 Ivan Allen Jr. Blvd. NW, Suite 750
Atlanta, Georgia 30308
Telephone: (404) 869-9054
cshultz@grsm.com
phill@grsm.com
Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 22 of 24
     Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 23 of 24




                             *************

                            SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report and

Discovery Plan form completed and filed by the parties, the Court orders that the

time limits for adding parties, amending the pleadings, filing motions, completing

discovery, and discussing settlement are as set out in the Federal Rules of Civil

Procedure and the Local Rules of this Court, except as herein modified:



IT IS SO ORDERED, this_________________ day of ______________ , 20____.



                                        ________________________________
                                        UNITED STATES DISTRICT JUDGE
Case 1:19-cv-02750-SDG Document 81-2 Filed 10/27/20 Page 24 of 24
